Citation Nr: 0605643	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.	Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1940 to July 1945 and from September 1950 to May 
1952.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  Although the RO reopened, and denied on de novo 
review, the claim seeking service connection for bilateral 
hearing loss, the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the hearing loss claim accordingly.  

The veteran had requested a Travel Board hearing, but he 
withdrew this request by November 2004 correspondence.


FINDINGS OF FACT

1. An unappealed rating decision in November 1985 declined to 
reopen the veteran's claim seeking service connection for 
bilateral hearing loss, which was previously denied (in April 
1946) based essentially on a finding that any hearing loss 
was not shown to be related to the veteran's active service.

2. Evidence received since the November 1985 rating decision 
does not tend to show that the veteran's bilateral hearing 
loss is related to his service, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

3. Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
acoustic trauma therein.
CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for bilateral hearing 
loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in December 
2003 explained what the evidence must show to substantiate 
his claim for hearing loss and informed him that VA would 
make reasonable efforts to help him obtain medical records, 
employment records or records from other federal agencies but 
that it was still his responsibility to make sure VA received 
relevant records.  The March 2004 rating decision and a June 
2004 statement of the case (SOC) explained what the evidence 
showed and why his claims for hearing loss and tinnitus were 
denied and provided the text of applicable regulations, 
including the regulations pertaining to the VCAA and (at p. 
3) that the veteran should be advised to submit any evidence 
in his possession pertaining to the claim.  

While the veteran was not specifically informed of the 
definition of "new and material evidence," the March 2004 
decision, the June 2004 SOC, and the December 2003 
correspondence expressly advised the veteran of what the 
evidence must show to establish service connection for 
hearing loss, and the correspondence advised him of what 
information or evidence VA needed from him.  Thus, the 
veteran was not prejudiced by the RO according him a broader 
scope of review than was warranted for the hearing loss 
issue.

While the notice provided to the veteran prior to the RO's 
initial consideration of the matter of service connection for 
tinnitus was not in full compliance with all pertinent 
guidelines, he was provided content-complying notice in the 
June 2004 SOC which included the language of the regulation 
implementing the VCAA (and specifically the provision that VA 
should advise the claimant to submit any pertinent evidence 
in his possession).  The veteran has had ample opportunity to 
respond.  He is not prejudiced by any notice timing defect.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent medical 
treatment.  The appellant has not identified any additional 
evidence pertinent to his claim.  And although it was not 
necessary (because reopening of the claim was not warranted), 
the RO arranged for the veteran to have a VA audiological 
evaluation.  38 C.F.R. § 3.159 (c)(4)(iii).  VA has met its 
assistance obligations.  The appellant is not prejudiced by 
the Board's proceeding with appellate review.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

B.	Factual Background

Historically, an April 1946 rating decision denied service 
connection for bilateral hearing loss, finding that while 
bilateral hearing was 18 feet [on a scale of 20] he did not 
have a hearing loss in (his first period of) service or on 
discharge (essentially, that the hearing loss was unrelated 
to service).  He did not appeal this decision, and it became 
final.  An unappealed rating decision in November 1985 
(noting that on separation from a subsequent period of 
service hearing was normal) declined to reopen the claim of 
service connection for bilateral hearing loss.  

Service personnel records show that he served in artillery 
units in World War II and during the Korean War.  The 
evidence of record in November 1985 also included service 
medical records from the veteran's two periods of service.  
These records are negative for diagnosis, complaints, 
clinical findings, or treatment for tinnitus.  On separation 
examination for the first period of service, in June 1945, a 
complaint of defective hearing since 1943 was noted.  
Whispered voice hearing was 15/15 bilaterally.  The examiner 
indicated that no defective hearing was not found.  

August 1945 VA records show that in conjunction with 
evaluations for an episode of tonsillitis and otitis the 
veteran voiced complaints of diminished hearing since noise 
exposure to artillery in service.  On EENT consultation 
spoken voice hearing was 18/20, bilaterally.  The diagnoses 
were bilateral chronic catarrhal otitis and tonsillitis.  

On examination for separation from the second period of 
service the veteran's whispered voice hearing was 15/15, 
bilaterally.   

Evidence received subsequent to the November 1985 rating 
decision includes:

*	July 2003 to November 2003 VA treatment records that 
report the veteran was "very hard of hearing."
*	A November 2003 VA treatment record that notes that the 
veteran has a past history of poor hearing that is a 
residual from World War II.

*	A March 2004 VA compensation and pension examination 
report which records diagnoses of right mild to profound 
sensorineural hearing loss; left severe to profound 
sensorineural hearing loss; and bilateral recurrent 
tinnitus.  Audiometry revealed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
105+
105+
105+
LEFT
N/A
70
95
105+
105+

Speech discrimination was 48 percent in the right ear 
and 36 percent in the left ear.  The examiner reviewed 
the claims file in conjunction with the examination, and 
noted that the veteran's service medical records 
indicated that the veteran had normal hearing upon 
separation in both 1945 and 1952.  The veteran reported 
to the examiner that he was exposed to artillery fire, 
other weapons fire, and bomb explosion noise in service, 
and did not wear ear protection at such times.  He 
stated that he has had a progressive hearing loss since 
World War II and that his tinnitus, which occurs about 
50 percent of the time and is of mild severity, has been 
present since the 1940s.  After examining the veteran 
and reviewing the claims file, the doctor was unable to 
conclude that the veteran's bilateral hearing loss and 
tinnitus were related to service:

Since my review of service medical records 
was negative for hearing loss and tinnitus, 
and since physical examinations done at both 
separations from active service indicated 
normal hearing at both times, it would appear 
that the veteran's current hearing loss and 
tinnitus have occurred subsequent to 
separation from active duty.  Therefore, it 
is my opinion that it is LESS LIKELY THAN NOT 
that the veteran's current hearing loss and 
tinnitus are related to military service.
C.	New and Material Evidence -Bilateral Hearing Loss

As noted above, the appellant's claim to reopen his claim of 
service connection for hearing loss was denied in November 
1985.  He was properly notified of this decision and of his 
appellate rights, and he did not appeal it.  Accordingly, the 
November 1985 decision is final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in December 2003), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§  1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Service connection for bilateral hearing loss was previously 
denied essentially on the basis that there was no evidence's 
hearing loss was related to his service.  For "new" 
evidence to be material in such circumstances, it would have 
to tend to show that the veteran's hearing loss is indeed 
related to service.  

Evidence received since the November 1985 rating decision 
consists essentially of records showing the veteran was 
seen/treated for hearing loss, a clinical notation of poor 
hearing that is residual from World War II, and the report of 
a March 2004 VA audiological evaluation.  None of this 
evidence is competent evidence that pertains to the 
unestablished fact necessary to establish service connection.  
It was previously shown that the veteran had hearing loss; 
consequently, records that show treatment for hearing loss, 
but do not relate it to service, do not pertain to an 
unestablished fact necessary to substantiate the claim.  A 
mere clinical notation of medical history provided by the 
veteran (i.e., that hearing loss is residual of WWII), 
unenhanced by corroborative clinical or rationale does not 
constitute competent (and probative) evidence as to a nexus 
between the veteran's hearing loss and service, and likewise 
is not material evidence.  And the opinion of the VA examiner 
in March 2004 was against the veteran's claim, and thus 
clearly did not raise a reasonable possibility of 
substantiating the claim.  

In summary while evidence has been added to the record that 
is new (and not previously considered) none of the evidence 
received since the November 1985 rating decision is competent 
evidence that bears positively on the matter of a nexus 
between the veteran's hearing loss and service; none pertains 
to the remaining unestablished fact necessary to substantiate 
the claim seeking service connection for bilateral hearing 
loss; and none raises a reasonable possibility of 
substantiating the claim.  Accordingly, the additional 
evidence received since the November 1985 rating decision is 
not new and material, and the appeal seeking to reopen a 
claim of service connection for bilateral hearing loss must 
be denied.  

D.	Tinnitus

The March 2004 VA examination diagnosis of "bilateral 
recurrent tinnitus" is competent (medical) evidence that the 
veteran currently has tinnitus.  It is not in dispute that 
his duties in service exposed him to noise trauma.  However, 
the record does not show that tinnitus was manifested in 
service, and what must still be demonstrated to establish 
service connection is evidence of a nexus between the current 
tinnitus and service.  To show such a nexus, competent 
medical evidence (a medical opinion) is required.  See 
Espiritu, supra.

Here, a VA examiner opined that the veteran's tinnitus was 
"less likely than not" related to his military service.  
This is the only competent (medical) evidence of record 
addressing the matter of a nexus between current tinnitus and 
service (and specifically noise exposure therein).  While the 
veteran may believe such nexus exists, as a layperson, his 
opinion is not competent medical evidence.  Id.  Since the VA 
examiner's opinion is against a finding of a nexus between 
the veteran's service and his tinnitus, and there is no 
competent evidence to the contrary, the preponderance of the 
evidence is against the  claim, and it must be denied.

ORDER

The appeal to reopen a claim seeking service connection for 
bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


